Citation Nr: 0335968	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from November 17, 1955, to 
December 13, 1955.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying service connection for 
bilateral hearing loss.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify you if 
further action is required on your part.  


REMAND

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions. 

A review of the claims file reveals that VA had sent the 
veteran various correspondence pertaining to his claim, but 
the Court has held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended duty 
to notify with respect to the veteran's claim for service-
connected benefits and for a disability rating in excess of 
the initially assigned rating.  Specifically, VA failed to 
inform the veteran which evidence VA will seek to provide and 
which evidence the veteran was to provide, citing Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002). 

Consequently, a general letter addressing these provisions is 
not sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  If VA failed to discuss the notice requirement, 
VA did not consider all applicable provisions of law and 
provide an adequate statement of reasons or bases for its 
decision.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  In the veteran's case, such notification to him has 
not met the standard required under the Quartuccio and 
Charles cases; therefore, this violation of due process must 
be addressed before the Board can move forward with this 
claim.  Furthermore, the statement of the case (SOC) issued 
in October 2002 did not contain the law and regulations 
regarding VCAA.  As such, the SOC is defective.  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003), and in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) have also addressed shortcomings of VA in its 
application of VCAA.  

The Board notes that, in April 2001, the veteran had 
submitted a claim requesting service connection for a 
"busted ear drum."  In an October 2001 rating decision, the 
RO denied him service connection for otitis media.  He was 
notified of the decision and, in October 2002, VA received 
the veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, pertaining to the denial of service connection for 
otitis media.  The Board notes that this document can be 
reasonably construed as a notice of disagreement (NOD) with 
the RO's October 2001 rating decision, see Gallegos v. Gober, 
14 Vet. App. 50, 53 (2000), and for which he has not been 
issued a statement of the case (SOC).  The filing of an NOD 
puts a claim in appellate status and an SOC pertaining to 
that claim must be issued to the veteran.  In such 
situations, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board should remand the 
matter back to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO is to provide the veteran and 
his representative an SOC (with an 
appropriate period of time to respond) 
pertaining to the issue of entitlement to 
service connection for otitis media in 
accordance with 38 C.F.R. § 19.29 (2003), 
unless that matter is resolved by 
granting the benefits sought, or by the 
veteran's withdrawal of his NOD.  See 
38 C.F.R. § 19.26 (2003); see also 
Manlincon, supra.  

If, and only if, a timely substantive 
appeal is received should that matter 
thereafter be returned to the Board for 
appellate review.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2003).  

2.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim of service connection for 
bilateral hearing loss.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the RO should 
readjudicate the claim of service 
connection for bilateral hearing loss.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

